                                                                                                                JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         CV 19-6208 PA (KSx)                                              Date     July 24, 2019
 Title            Gloria Arellano v. Ryder Integrated Logistics, Inc.



 Present: The Honorable           PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
         Kamilla Sali-Suleyman                             Not Reported                              N/A
                Deputy Clerk                              Court Reporter                          Tape No.
                Attorneys Present for Plaintiff:                        Attorneys Present for Defendant:
                             None                                                    None
 Proceedings:                 IN CHAMBERS - COURT ORDER

       Before the Court is a Notice of Removal filed by defendant Ryder Integrated Logistics,
Inc. (“Defendant”). Defendant asserts that this Court has jurisdiction over the action brought
against it by plaintiff Gloria Arellano (“Plaintiff”) based on the Court’s diversity jurisdiction.
See 28 U.S.C. § 1332.

        Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only
over matters authorized by the Constitution and Congress. See, e.g., Kokkonen v. Guardian Life
Ins. Co., 511 U.S. 375, 377, 114 S. Ct. 1673, 1675, 128 L. Ed. 2d 391 (1994). A suit filed in
state court may be removed to federal court if the federal court would have had original
jurisdiction over the suit. 28 U.S.C. § 1441(a). A removed action must be remanded to state
court if the federal court lacks subject matter jurisdiction. 28 U.S.C. § 1447(c). “The burden of
establishing federal jurisdiction is on the party seeking removal, and the removal statute is
strictly construed against removal jurisdiction.” Prize Frize, Inc. v. Matrix (U.S.) Inc., 167 F.3d
1261, 1265 (9th Cir. 1999). “Federal jurisdiction must be rejected if there is any doubt as to the
right of removal in the first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).

        In attempting to invoke this Court’s diversity jurisdiction, Defendant must establish that
there is complete diversity of citizenship between the parties and that the amount in controversy
exceeds $75,000. 28 U.S.C. § 1332. To establish citizenship for diversity purposes, a natural
person must be a citizen of the United States and be domiciled in a particular state. Kantor v.
Wellesley Galleries, Ltd., 704 F.2d 1088, 1090 (9th Cir. 1983). Persons are domiciled in the
places they reside with the intent to remain or to which they intend to return. See Kanter v.
Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001). For the purposes of diversity
jurisdiction, a corporation is a citizen of any state where it is incorporated and of the state where
it has its principal place of business. 28 U.S.C. § 1332(c); see also Indus. Tectonics, Inc. v. Aero
Alloy, 912 F.2d 1090, 1092 (9th Cir. 1990).

CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                      Page 1 of 2
                                                                                                    JS-6
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 19-6208 PA (KSx)                                      Date   July 24, 2019
 Title          Gloria Arellano v. Ryder Integrated Logistics, Inc.

        The Notice of Removal alleges: “Defendant is informed and believes, based upon the
allegations in Plaintiff’s Complaint, the information in Defendant’s records, and independent
investigation, and alleges that Plaintiff was, and still is, a citizen of the State of California. See
Exhibit A, Complaint, ¶ 3.” (Notice of Removal ¶ 8.) As the Notice of Removal makes clear, it
relies on the Complaint as evidence of Plaintiff’s citizenship, but the Complaint alleges only that
Plaintiff resides in California. (Compl. ¶ 3.) Because an individual is not necessarily domiciled
where he or she resides, Defendant’s allegations, made on information and belief, are
insufficient to establish Plaintiff’s citizenship. “Absent unusual circumstances, a party seeking
to invoke diversity jurisdiction should be able to allege affirmatively the actual citizenship of the
relevant parties.” Kanter, 265 F.3d at 857; Bradford v. Mitchell Bros. Truck Lines, 217 F. Supp.
525, 527 (N.D. Cal. 1963) (“A petition [for removal] alleging diversity of citizenship upon
information and belief is insufficient.”). Nor do Defendant’s allegations about its investigation
and records, which do not supply any evidentiary facts, cure this deficiency. As a result,
Defendant’s allegations are insufficient to invoke this Court’s diversity jurisdiction.

       For the foregoing reasons, Defendant has failed to satisfy its burden of showing that
diversity jurisdiction exists over this action. Accordingly, this action is hereby remanded to Los
Angeles County Superior Court, Case No. 19STCV20973, for lack of subject matter jurisdiction.
See 28 U.S.C. § 1447(c).

         IT IS SO ORDERED.




CV-90 (06/04)                               CIVIL MINUTES - GENERAL                             Page 2 of 2
